In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-17-00318-CR
                              ____________________

                         STEVEN JOHN LEE, Appellant

                                          V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                       Trial Cause No. 09-06132
__________________________________________________________________

                           MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, appellant Steven John Lee pleaded

guilty to robbery. The trial court found the evidence sufficient to find Lee guilty, but

deferred further proceedings, placed Lee on community supervision for seven years,

assessed a fine of $750, and ordered Lee to pay $4789 in restitution. The State

subsequently filed a motion to revoke Lee’s unadjudicated community supervision.

Lee pleaded “true” to two violations of the conditions of his community supervision.

After conducting an evidentiary hearing, the trial court found that Lee had violated

                                           1
 
 
 




four conditions of his community supervision, found Lee guilty of robbery, assessed

punishment at five years of confinement, and ordered Lee to pay restitution.

              Lee’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On November 17, 2017, we granted an extension of time for Lee to file a pro

se brief. We received no response from Lee.

              We have reviewed the appellate record, and we agree with counsel’s

conclusion that no arguable issues support an appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeal. Cf. Stafford

v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s

judgment.1

              AFFIRMED.
                                                                   ______________________________
                                                                          STEVE McKEITHEN
                                                                              Chief Justice
Submitted on February 20, 2018
Opinion Delivered March 21, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ. 
 


                                                            
              1
        Lee may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                                               2